

116 HR 6884 IH: Fixing the Income Ramifications for Small Businesses and Tax Relief Act
U.S. House of Representatives
2020-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6884IN THE HOUSE OF REPRESENTATIVESMay 15, 2020Mr. Newhouse introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo clarify for purposes of the Internal Revenue Code of 1986 that receipt of coronavirus assistance does not affect the tax treatment of ordinary business expenses.1.Short titleThis Act may be cited as the Fixing the Income Ramifications for Small Businesses and Tax Relief Act or the FIRST Act.2.Clarification of treatment of business expenses(a)In generalSubsection (i) of section 1106 of the CARES Act (Public Law 116–136) is amended—(1)by striking 1986, any amount and inserting “1986—(1)any amount;(2)by striking the period at the end and inserting , and; and(3)by adding at the end the following new paragraph:(2)no deduction shall be denied or reduced, no tax attribute shall be reduced, and no basis increase shall be denied, by reason of the exclusion from gross income provided by paragraph (1)..(b)Effective dateThe amendments made by this section shall apply as if included in the enactment of section 1106 of the CARES Act (Public Law 116–136).